Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14594 Page 1 of 15



                            IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH



           VOX MARKETING GROUP,
                                                              MEMORANDUM DECISION
                      Plaintiff,                                  AND ORDER

                          v.                                        Case No. 2:18-cv-632

                                                                   Howard C. Nielson, Jr.
            PRODIGY PROMOS, et al.,                              United States District Judge
                    Defendants.


         Plaintiff Vox Marketing Group sued Defendants Prodigy Promos, L.L.C., Henhouse

  Designworks, L.L.C, and individual Defendants Jason Marsh, John Priday, Tyler Fredrickson,

  Eric Oldson, Spencer Oldson, Michael Perley, Jeffrey Johns, and Brooke Johns. Vox asserts a

  federal claim under the Computer Fraud and Abuse Act (the “CFAA”) and various state-law

  claims against Prodigy and the other Defendants. Prodigy also asserts various state-law claims,

  including several counterclaims against Vox and some of its officers and employees as well as a

  claim against Alex Wolfe, a Vox employee.

         Defendants move for summary judgment on Vox’s claims. And Vox (along with its

  officers and employees) moves for summary judgment on all of Prodigy’s claims. The court

  denies Defendants’ motion for summary judgment on Vox’s federal claim and declines to

  exercise supplemental jurisdiction over the state-law claims asserted in this case—including

  Vox’s other claims and all of Prodigy’s claims.

                                                    I.

         Prodigy Promos, L.L.C., and Vox Marketing Group are both promotional and marketing

  companies. See Dkt. No. 208-1, Exhibit 1 ¶¶ 2–3. They are direct competitors. See id. ¶ 3; Dkt.

  No. 2-4 ¶ 19.

         Vox uses a website, voxmarketingtools.com, to generate different types of documents

  that it uses in its relationships with its customers. See Dkt. No. 2-4 ¶ 75. These include
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14595 Page 2 of 15




  OrderPrint pages and PrintDelivery pages. OrderPrint pages are proposals (which include

  proposed pricing) that Vox provides its customers. See id. ¶¶ 76–77. PrintDelivery pages are

  packing lists that Vox provides with products that it ships to its customers. See Dkt. No. 208-1,

  Exhibit 1 ¶ 6; Dkt. No. 208-1, Exhibit 8 ¶ 13.

         Vox intended for the documents generated by voxmarketingtools.com to be password

  protected. And individuals who type the address for the website’s homepage into an internet

  browser do encounter a login portal that requires a username and password to gain access to the

  website. See Dkt. No. 241 at 35; Dkt. No. 252 at 5, 11; and Dkt. No. 241-1 at 33, 107, and 152.

  In addition, this website was originally coded to require that individuals who type in URLs for

  specific documents generated by the website enter their username and password to gain access to

  the documents unless they are already validly logged into voxmarketingtools.com. At some point

  this feature became disabled, however, and individuals who typed in the URLs for specific

  OrderPrint and PrintDelivery documents could gain access to those documents without first

  entering a username and password. See Dkt. No. 2-4 ¶¶ 79–81.

         In the summer of 2015, Prodigy obtained an OrderPrint page, presentations, and other

  documents that Vox had prepared for SolarCity, one of Vox’s customers. See Dkt. No. 208-1,

  Exhibit 1 ¶¶ 4–5. The parties dispute how Prodigy obtained these documents. Vox argues that

  Prodigy obtained them illegally though a kickback scheme with one of SolarCity’s employees.

  See Dkt. No. 2-4¶¶ 50-63. Defendants argue that SolarCity provided the documents to them to

  see whether Prodigy could offer competitive pricing. See Dkt. No. 208-1, Exhibit 1 ¶ 4. The

  URL for the OrderPrint document was printed at the top of the document. Id. ¶ 5.

         This URL appears to have focused Defendants’ attention on the voxmarketingtools.com

  website. See, e.g., Dkt. No. 196-1 at 32 48:15–49:4. Defendants proceeded to experiment with

  this website. They discovered that when they went to the website’s homepage, they would

  encounter a login portal that required a username and password. See Dkt. No. 241 at 35; Dkt. No.

  252 at 5, 11; Dkt. No. 241-1 at 33, 107, 152. They also discovered that they could view the

  webpage showing the OrderPrint proposal they had obtained from SolarCity without first

                                                   2
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14596 Page 3 of 15




  entering a username and password by directly entering the URL for this specific document. See

  Dkt. No. 208-1, Exhibit 3 ¶¶ 12–13; Dkt. No. 196-1, Exhibit C at 100:8–101:15; Exhibit D at

  49:5–12. With further experimentation, Defendants learned that by altering the numbers at the

  end of the URL they could also obtain access to different OrderPrint and PrintDelivery

  documents without entering a username or password. See Dkt. No. 208-1, Exhibit 8 ¶ 13; Exhibit

  3 ¶11. And as they continued to experiment, Defendants gained sufficient insight into how the

  voxmarketingtools.com URLs were assigned to be able to locate OrderPrint and PrintDelivery

  documents based on when they were generated. See id. Exhibit 3 ¶11; Exhibit 8 ¶14.

            Because Vox was a direct competitor, its pricing proposals were extremely valuable to

  Prodigy. Indeed, Prodigy’s employees described their ability to access OrderPrint and

  PrintDelivery pages as “freaking sneaky” and the “holy grail of spy tricks.” Dkt. No. 239-1,

  Exhibit 34 at 82. And Prodigy’s employees used this “holy grail” extensively, viewing various

  OrderPrint and PrintDelivery pages over twenty thousand times. See Dkt. No. 208-1, Exhibit 11

  at 242.

            Vox discovered these intrusions when it was told by a customer that, shortly after

  receiving a proposal from Vox, the customer received an unsolicited proposal from Prodigy

  offering to sell the exact same items for a lower price. See Dkt. No. 196-2, Exhibit L at 55:13–

  57:22. Vox then searched its server records and discovered that computers using IP addresses

  traceable to Prodigy had obtained access to Vox’s OrderPrint and PrintDelivery webpages. See

  Dkt. No. 196-1, Exhibit K at 78:5–15. Vox obtained a court order authorizing the sheriff to enter

  Prodigy’s premises, identify all electronic storage media, take temporary possession of those

  media, and deliver them to Decipher Forensics, LLC. See Dkt. No. 196-2, Exhibits Q, S, T.

            Vox then brought this suit, asserting that Defendants’ manipulation of the website URLs

  in order to gain access to Vox’s OrderPrint and PrintDelivery webpages violated the CFAA and

  that its use of the materials it obtained in this manner to compete against Vox violated the Utah

  Uniform Trade Secrets Act and constituted tortious interference with economic relations. Vox

  also alleges that Prodigy’s manipulation of the URLs to obtain access to Vox’s webpages, as

                                                    3
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14597 Page 4 of 15




  well as the alleged kickback scheme through which Prodigy allegedly obtained the URL for the

  SolarCity OrderPrint page in the first place, violated the Utah Pattern of Unlawful Activity Act.

  Prodigy, in turn, asserts that the seizure of its devices and their delivery to a third-party company

  constituted trespass to chattels, and that Vox’s application to the court for authorization to

  proceed in this manner constituted abuse of process. Prodigy also asserts a claim for defamation

  based on statements allegedly made to customer representatives by a Vox employee that Prodigy

  had hacked into or otherwise gained unauthorized access to Vox’s system. 1 Finally, Prodigy

  asserts a claim for breach of contract against Alex Wolfe, a Vox employee, who it alleges

  solicited Prodigy customers for Vox after Prodigy terminated his employment.

                                                   II.

         Under Federal Rule of Civil Procedure 56(a), “[t]he court shall grant summary judgment

  if the movant shows that there is no genuine dispute as to any material fact and the movant is

  entitled to judgment as a matter of law.” Material facts are those which “might affect the

  outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  248 (1986). A “dispute about a material fact is ‘genuine’ if the evidence is such that a reasonable

  jury could return a verdict for the nonmoving party.” Id. (cleaned up). “Courts are required to

  view the facts and draw reasonable inferences in the light most favorable to the party opposing

  the summary judgment motion.” Scott v. Harris, 550 U.S. 372, 378 (2007) (cleaned up).

                                                   III.

         The court will begin by addressing Defendants’ motion for summary judgment on Vox’s

  CFAA claim. As noted, Vox contends that Defendants’ manipulation of the website URLs in

  order to gain access to Vox’s OrderPrint and PrintDelivery webpages violated this federal




         1
          Prodigy also asserted claims for interference with economic relations and negligence
  based on Vox’s response to Prodigy’s access to the voxmarketingtools.com website, but it has
  not opposed Vox’s motion for summary judgment on either of these claims.


                                                    4
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14598 Page 5 of 15




  statute. For the reasons that follow, the court denies Defendants’ motion for summary judgment

  on this claim.

                                                    A.

         The CFAA imposes criminal penalties on anyone who “intentionally accesses a computer

  without authorization or exceeds authorized access, and thereby obtains . . . information from

  any protected computer.” 18 U.S.C. § 1030(a)(2). A “protected computer” is defined broadly to

  include any computer “which is used in or affecting interstate or foreign commerce or

  communication.” Id. § 1030(e)(2)(B).

         The CFAA also creates a private right of action for “[a]ny person who suffers damage or

  loss by reason of a violation of this section.” Id. § 1030(g). The CFAA provides specific

  definitions for “damages” and “loss.” “[T]he term ‘damage’ means any impairment to the

  integrity or availability of data, a program, a system, or information.” Id. § 1030(e)(8). And “the

  term ‘loss’ means any reasonable cost to any victim, including the cost of responding to an

  offense, conducting a damage assessment, and restoring the data, program, system, or

  information to its condition prior to the offense, and any revenue lost, cost incurred, or other

  consequential damages incurred because of interruption of service.” Id. § 1030(e)(11).

         The CFAA further restricts the class of individuals who may bring a civil claim. As

  relevant here, Vox may bring suit only if it suffered a “loss to 1 or more persons during any 1-

  year period . . . aggregating at least $5,000 in value.” Id. § 1030(c)(4)(A)(i)(I); see also id. §

  1030(g).

                                                    B.

         Defendants argue that because they were not required to enter passwords to obtain access

  to the OrderPrint and PrintDelivery webpages, they did not “access a computer without

  authorization.” Defendants also contend that Vox did not suffer a loss—as defined by the

  CFAA—of at least $5000 within a one-year period. The court concludes that genuine disputes of

  material fact preclude summary judgment for Defendants on either ground.



                                                     5
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14599 Page 6 of 15




                                                    1.

          Defendants maintain that anyone who makes a computer, website, or webpage accessible

  through the internet necessarily authorizes access to it by any member of the public unless it is

  protected by a password portal. It follows, Defendants seem to argue, that one may only obtain

  access to a computer “without authorization” in violation of the CFAA by hacking a password.

  The court readily agrees that general public access is at least presumptively authorized to

  computers, websites, or webpages that are accessible through the internet without a password.

  But the court is not persuaded that this presumption is irrebuttable or that there is a per se rule

  that one can never obtain access to a computer “without authorization” except by hacking a

  password.

          To be sure, in Van Buren v. United States, the Supreme Court endorsed a “gates-up-or-

  down” inquiry to determine whether an individual’s access to a computer was “without

  authorization” under the CFAA, explaining that “one either can or cannot access a computer

  system, and one either can or cannot access certain areas within the system.” 141 S. Ct. 1648,

  1658–59 (2021). But the court expressly declined to decide whether “this inquiry turns only on

  technological (or ‘code-based’) limitations on access, or instead also looks to limits contained in

  contracts or policies.” Id. at 1659 n.8. 2
          Password protection, of course, is one example of a “technological (or ‘code-based’)

  limitatio[n] on access.” Cf. id. n.9 (describing password “authentication” as “a ‘specific type of

  authorization’”). And there can be no doubt that when a computer, website, or webpage is

  password protected, one who obtains access to information by hacking the password obtains

  access “without authorization.” It does not follow, however, that hacking a password is the only

  way that one can obtain access “without authorization.” As explained, this proposition is not


          2
            The Court did reject the proposition that an individual who is authorized to access
  information for certain purposes “exceeds authorized access” when he violates contractual terms
  barring the use of information for other purposes. But, as noted, the Court explicitly left open the
  possibility that an individual could obtain access to information without authorization by
  violating contractual provisions barring any access at all to that information.
                                                    6
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14600 Page 7 of 15




  supported by Van Buren. And the court does not understand any of the cases cited by the

  parties—or any other cases that it has found—to support this categorical proposition.

         None of the cases cited by Defendants address factual circumstances comparable to those

  presented here. For example, Defendants cite Healthcare Advocates, Inc. v. Harding, et al., 497

  F. Supp. 2d 627 (E.D. Pa. 2007), in support of their claim that “[a]ccess is inherently authorized

  on an open webpage.” Dkt. No. 208 at 26. In Healthcare Advocates, the defendant law firm was

  able to obtain access to some of the plaintiff’s archived webpages through a webpage archiving

  service known as the Wayback Machine. Even though the plaintiff, and the Wayback Machine

  service itself, had intended for access to these webpages to be blocked through an opt-out

  function, that function sometimes malfunctioned. To be sure, the court in that case did find that

  the defendant’s access to these pages was authorized. The court emphasized, however, that the

  defendant did nothing wrongful, and indeed did nothing at all other than use the Wayback

  Machine in the usual manner. 497 F. Supp. 2d at 648–49. As the court explained, the defendant

  “accessed the Internet Archive’s website with only an ordinary web browser,” “they did not

  employ any special tools,” and on those occasions that the opt-out function blocked their access

  to some of the plaintiff’s webpages, they made no attempt “to get past the blocking mechanism.”

  Id. at 648. The court likewise emphasized that the defendants were unaware that the Wayback

  Machine had malfunctioned or that the plaintiff intended to block public access to the webpages

  they viewed. Id. at 648–49. Finally, the court made clear its view that “[c]ircumventing an

  electronic protective measure violates federal law.” Id. at 633. For all of these reasons,

  Healthcare Advocates does not support the categorical proposition urged by Defendants.

         Nor is the court convinced that this categorical proposition is sound. While it certainly

  may be true in most cases that general public access to computers connected to the internet is

  authorized when the computer is not password protected, it is easy enough to imagine

  circumstances in which this general rule seems not to hold true. For example, if an employee at

  an office left her computer open while stepping out for a few minutes, it would certainly seem

  that access to that computer and its files by another individual while the employee was gone

                                                    7
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14601 Page 8 of 15




  would be “without authorization”—even if the computer and the files were not password

  protected.

         In this case, it is undisputed that someone seeking access to an OrderPrint proposal or

  PrintDelivery document through the voxmarketingtools.com homepage would be required to

  enter a username and password. And it is undisputed that at least some of Vox’s employees

  visited the homepage and saw the password portal. It is also undisputed that at the relevant time

  someone entering the URL for a specific OrderPrint or PrintDelivery document could obtain

  access to that document without providing a username and password. But while it is disputed

  how Prodigy obtained the OrderPrint proposal for SolarCity—which included the URL for that

  specific document—it is undisputed that Vox did not provide Defendants the URLs for the

  thousands of other OrderPrint proposals and PrintDelivery documents viewed by Defendants.

  The record also strongly supports an inference that Defendants knew these documents contained

  sensitive information that Vox did not intend to make generally available to the public. Under

  these circumstances, the court believes that unless there is a per se rule that one can never violate

  the CFAA by obtaining access to a protected computer “without authorization” except by

  hacking a password—a proposition the court has already rejected—genuine disputes of material

  fact preclude summary judgment for Defendants.

         First, there is a factual dispute regarding whether Defendants employed unlawful means

  to obtain the OrderPrint proposal that focused their attention on the voxmarketingtools.com

  website and provided them the specific URL that launched their experimentation. If Defendants’

  access to the proposal and the URL was itself unlawful, the court believes that a reasonable jury

  could find on that ground alone that their manipulation of the unlawfully obtained URL to obtain

  access to other OrderPrint proposals was “without authorization.” On the other hand, if

  Defendants obtained the OrderPrint proposal in a lawful manner, simply typing the URL printed

  on the proposal into a web browser and viewing the associated webpage probably would not,

  without more, violate the CFAA. After all, it seems reasonable to assume that by printing the

  URL on the proposal, Vox authorized access to the associated website by the lawful recipient of

                                                    8
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14602 Page 9 of 15




  the proposal. But it does not follow that by printing a single URL on this proposal Vox

  authorized a lawful recipient of the proposal to obtain access to different documents by

  manipulating the URL.

         In addition, the court concludes that a reasonable jury could find that Defendants knew

  that Vox intended the OrderPrint proposals and PrintDelivery documents to be password

  protected based on the obviously sensitive nature of the information they contained as well as the

  undisputed fact that at least some of Defendants’ employees knew that the homepage of the

  voxmarketingtools.com website contained an active password portal and that it was thus

  impossible to obtain access to the OrderPrint proposals and Print Delivery documents through

  the homepage of the website except by entering a username and password. Under these

  circumstances, the court is not convinced that obtaining access to the OrderPrint proposals and

  PrintDelivery documents by guessing their likely URLs based on one example is materially

  different from obtaining access to a password-protected computer or webpage by guessing a

  password, perhaps based on a clue inadvertently disclosed by the authorized user. Nor is the

  court convinced that obtaining access by manipulating the URLs under these circumstances is

  materially different from obtaining access to a password-protected website or webpage by means

  of a computer that an authorized user has inadvertently failed to log out. In any of these

  circumstances, the court believes that a reasonable jury could find intentional circumvention of

  password protection and access without authorization.

         In short, viewing the facts in the light most favorable to Vox and drawing all reasonable

  inference in its favor, the court concludes that a reasonable jury could find that Defendants knew

  that Vox intended the OrderPrint and PrintDelivery pages to be password protected but that the

  password protection was not completely effective, and that Defendants nevertheless knowingly

  exploited the defect in the password protection to obtain access to the OrderPrint and

  PrintDelivery pages. Viewed in this manner, Defendants’ knowledge seems comparable to that

  of someone who learns that the locking mechanism of a physical door does not securely engage

  when the door is locked and shut, and that the door can thus be opened by rattling the handle or

                                                   9
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14603 Page 10 of 15




   the door itself until the lock disengages. And just as one who knowingly goes through a locked

   door in such a manner is no more authorized to enter than someone who picks the lock, the court

   believes that a reasonable jury could find that Defendant was no more authorized to obtain

   access to the OrderPrint proposals and PrintDelivery documents by knowingly exploiting a

   defect in Vox’s password protection than it would have been to obtain access to these proposals

   by hacking a password.

          For all of these reasons, the court concludes that genuine disputes of material fact

   preclude summary judgment for Defendants on the CFAA claim on the ground that their access

   to the OrderPrint and PrintDelivery pages was authorized.

                                                        2.

          Defendants also argue that Vox “has not suffered an actionable ‘damage’ or ‘loss’ for

   purposes of the CFAA.” Dkt. No. 208 at 30. As noted, Plaintiff must have incurred a “loss”

   within a one-year period “aggregating at least $5,000 in value” to bring a claim under the CFAA.

   18 U.S.C. § 1030(c)(4)(A)(i)(I). And as also noted, the CFAA defines the term “loss” to mean

   “any reasonable cost to any victim, including the cost of responding to an offense, conducting a

   damage assessment, and restoring the data, program, system, or information to its condition prior

   to the offense, and any revenue lost, cost incurred, or other consequential damages incurred

   because of interruption of service.” Id. § 1030(e)(11); see also id. § 1030(e)(8) (defining

   “damage” to mean “any impairment to the integrity or availability of data, a program, a system,

   or information”). Defendants argue that Plaintiff has failed to present evidence that it incurred

   costs of at least $5000 as defined by the statute.

          Defendants rely on the deposition testimony of Vox’s COO, Aaron Scott, who discussed

   costs that Vox incurred “analyzing what information Defendants obtained and how they might

   have used it.” Dkt. No. 252 at 17. Mr. Scott testified that this included
          a lot of analyzing of the server logs, trying to find their patterns, how Jason
          passed the information to—and why the particular interest, studying patterns,
          doing things like that. Running queries to look at all the hits for a particular
          customer to try to understand their interest or what they were looking at what they
          were doing. Things like that.

                                                    10
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14604 Page 11 of 15




   Dkt. No. 208-1, Exhibit 4 at 224:21-24. Defendants argue that costs that Vox incurred in

   conducting such an analysis do not fall within the statutory definition of “loss.”

          The court need not decide whether Defendants correctly interpret the statutory definition,

   however. Mr. Scott stated in his declaration that Vox also incurred $6,000-$7,000 in costs

   consisting
          primarily of the time of Vox employees . . . we investigated the nature of the
          attack . . . we took all of the machines on our network out of service, one-by-one,
          and reviewed and tested them to determine if they had been compromised by
          defendants . . . we basically de-commissioned and re-commissioned every
          machine in the network . . . we shifted the numerical range of our live orderprint
          pages to prevent further access by the defendants.
   Dkt. No. 239-1, Exhibit 28 ¶ 32. This declaration is consistent with his deposition testimony:
          Q: Okay. And then tell me about the audit performed after Vox learned that
          Prodigy was viewing proposals and delivery receipts.

          A: So we took each computer out of the configuration one at a time and ran tests
          on it, antivirus, malware, spyware. We checked everything. In some cases, we
          reloaded the software and we just went through the whole configuration one by
          one.
          ...

          Q: And how is it that Vox calculates the damage done to Vox’s computers to be in
          excess of $5,000?

          A: Based on the time and resources it took to go through everything, and you,
          know, audit—the audit we have spoken about.
   Dkt. No. 208-1, Exhibit 4 at 181:1–9, 221:2–8; see also id. at 221:20 (estimating that Vox spent

   “between 6- and $7,000” on the audit).

          Significantly, when discussing the costs that Vox incurred analyzing what information

   Defendants obtained and how they might have used it, Mr. Scott testified at his deposition that

   these costs “would be much higher” than the $6,000–$7,000 in costs Vox incurred auditing its

   computers to determine how Defendants obtained access to them and whether they were

   compromised in anyway. Id. at 224:3–5.

          Although Mr. Scott’s deposition testimony is not a model of clarity, viewing the

   testimony as a whole and in the light most favorable to Vox, and drawing all reasonable

   inferences in Vox’s favor—as the court is required to do when determining whether Defendants

                                                    11
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14605 Page 12 of 15




   are entitled to summary judgment—the court concludes that Mr. Scott testified that Vox incurred

   two types of costs: (1) more than $5000 in auditing its computers to determine how Defendants

   obtained access to them and whether they were compromised in anyway by Defendants, and (2)

   additional, and “much higher” costs analyzing why Defendants were interested in particular

   documents. Because there is no dispute that the first category of costs falls within the statutory

   definition of “loss,” the court concludes that Defendants are not entitled to summary judgment

   on the ground that Vox failed to present evidence that it incurred a “loss” within a one-year

   period “aggregating at least $5,000 in value.”

                                                      IV.

          The court next considers the various state law claims asserted by the parties in this case.

   The parties have not alleged that the court has diversity jurisdiction over these claims. See, e.g.,

   Dkt. No. 2 at 3–4 (notice of removal). Federal jurisdiction over these claims thus must be based

   on 28 U.S.C. § 1367.
          As relevant here, this statute provides that
          in any civil action of which the district courts have original jurisdiction, the
          district courts shall have supplemental jurisdiction over all other claims that are so
          related to claims in the action within such original jurisdiction that they form part
          of the same case or controversy under Article III of the United States
          Constitution.
   28 U.S.C. § 1367(a). As the Supreme Court has explained, this statute codifies
          principles of pendent and ancillary jurisdiction by which the federal courts’
          original jurisdiction over federal questions carries with it jurisdiction over state
          law claims that derive from a common nucleus of operative fact, such that the
          relationship between the federal claim and the state claim permits the conclusion
          that the entire action before the court comprises but one constitutional case.
   City of Chicago v. International College of Surgeons, 522 U.S. 156, 164–65 (1997) (quoting

   United Mine Workers v. Gibbs, 383 US 715, 725 (1966)) (cleaned up).

          Section 1367 also provides, however, that
          district courts may decline to exercise supplemental jurisdiction over a claim
          under subsection (a) if—

                  (1) the claim raises a novel or complex issue of State law,

                  (2) the claim substantially predominates over the claim or claims over
                  which the district court has original jurisdiction,
                                                    12
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14606 Page 13 of 15



                    (3) the district court has dismissed all claims over which it has original
                    jurisdiction, or

                    (4) in exceptional circumstances, there are other compelling reasons for
                    declining jurisdiction.
   28 U.S.C. § 1367(c). Thus, “[e]ven where a ‘common nucleus of operative fact’ exists, federal

   jurisdiction is not mandatory over pendent claims or parties.” Estate of Harshman v. Jackson

   Hole Mountain Resort Corp., 379 F.3d 1161, 1165 (10th Cir. 2004). Rather, “supplemental

   jurisdiction is not a matter of the litigants’ right, but of judicial discretion.” Id.

           In this case, the court has little difficulty concluding that Prodigy’s claim against Mr.

   Wolfe for breach of contract does not arise from the same “common nucleus of operative fact” as

   Vox’s CFAA claim. Indeed, the claim does not appear to have any relationship to Prodigy’s

   access to the OrderPrint and PrintDelivery documents. Rather, this claim is based on allegations

   that Mr. Wolfe, a Vox employee who had previously worked for Prodigy and signed

   Confidentiality and Non-Circumvention agreements, “materially breached the Agreements by,

   among other things, soliciting Prodigy customers, using and disclosing Prodigy’s confidential

   information, and assisting Vox in using Prodigy’s confidential information.” Dkt. No. 2-7 ¶ 33.

   The court thus lacks supplemental jurisdiction over this claim.

           Although it is a much closer question, the court also has at least some doubt regarding
   supplemental jurisdiction over Prodigy’s remaining claims. To be sure, these claims may have

   some loose connection with the CFAA claim, but they arise out of the actions Vox took after it

   discovered Prodigy’s access to the OrderPrint and PrintDelivery documents rather than the

   access itself.

           The court need not decide this issue, however. For even if the court has supplemental
   jurisdiction over these counterclaims, it declines to exercise supplemental jurisdiction over any

   of the state-law claims asserted by the parties.

           As noted, the court may decline to exercise supplemental jurisdiction if “the claim raises

   a novel or complex issue of State law.” 28 U.S.C. § 1367(c)(1). And several of the state law

   claims asserted in this case do raise such issues.


                                                       13
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14607 Page 14 of 15




          It is unclear, for example, whether Utah even recognizes the tort of trespass to chattels,

   let alone what the elements of this tort might be under Utah law. See Dkt. No. 196 at 30. In

   addition, Plaintiff’s claim under the Utah Pattern of Unlawful Activity Act presents a difficult

   and unanswered question about what constitutes a “substantial period of time” for purposes of

   the Act. See Dkt. No. 241 at 55–56. And whether the documents to which Prodigy obtained

   access constitute “trade secrets” for purposes of Vox’s claim under Utah’s Uniform Trade

   Secrets Act presents a “complex issue of State law.” See id. at 38–44.

          The court may also decline to exercise supplemental jurisdiction over a state law claim if

   “the claim substantially predominates over the claim or claims over which the district court has

   original jurisdiction.” 28 U.S.C. § 1367(c)(2). The court concludes that this is the case for all of

   the state law claims asserted here.

          The CFAA claim here presents the discrete legal issue of whether Prodigy’s access to

   Vox’s webpages was “without authorization.” And if Vox prevails on this claim, its “damages”

   appear limited to compensation for “impairment to the integrity or availability of data, a

   program, a system, or information,” 18 U.S.C. § 1030(e)(8); see also id. § 1030(g), and,

   presumably, reasonable costs that it incurred “responding to an offense, conducting a damage

   assessment, and restoring the data, program, system, or information to its condition prior to the

   offense, and any revenue lost, cost incurred, or other consequential damages incurred because of

   interruption of service,” id. § 1030(e)(11). As discussed, the evidence in this case suggests that

   Vox may well be limited to recovering $6000–$7000 if it prevails on this claim.

          Although some of the issues raised by the state-law claims may overlap with the issue

   raised by the CFAA claim, all of the state-law claims raise other, more numerous issues,

   including such significant issues as whether the information Prodigy obtained included trade

   secrets, how Prodigy used this information, whether Prodigy’s use of this information resulted in

   Vox losing customers to Prodigy, whether Prodigy and the other Defendants engaged in a pattern

   of unlawful conduct, and whether Vox’s response to Prodigy’s actions was reasonable and



                                                    14
Case 2:18-cv-00632-HCN-JCB Document 273 Filed 08/20/21 PageID.14608 Page 15 of 15




   lawful. In addition, the parties seek hundreds of thousands of dollars in damages for these state-

   law claims.

          Whether viewed legally in terms of the number and complexity of the specific issues

   raised or practically in terms of real-world stakes, there can thus be no doubt that each of the

   state-law claims “substantially predominates over” the single and discrete federal claim “over

   which the district court has original jurisdiction.” Exercising federal jurisdiction over the high-

   economic-stake, complex, and predominantly state-law disputes among the parties to this action

   based solely on a discrete CFAA claim likely worth only several thousand dollars would permit a

   small, federal-law tail to wag an enormous, state-law dog. That is not how our dual system of

   state and federal courts should work.

          The court thus declines to exercise supplemental jurisdiction over the state-law claims at

   issue in this case. No later than September 3, 2021, the parties may submit briefing addressing

   (1) whether the court should dismiss these claims without prejudice or should instead remand

   them to the state court from which this action was removed, and (2) if remand is appropriate,

   whether the court may remand these claims now or must instead wait until it has resolved the

   CFAA claim. See Carnegie-Mellon University v. Cohill, 484 U.S. 343, 351 (1988).

                                             *       *       *

          For the foregoing reasons, Defendants’ motion for summary judgment on Vox’s CFAA

   claim is DENIED. The court declines to exercise supplemental jurisdiction over the parties’

   state-law claims.

          IT IS SO ORDERED.

                                                  DATED this 20th day of August, 2021.

                                                  BY THE COURT:



                                                  Howard C. Nielson, Jr.
                                                  United States District Judge



                                                    15
